  Case 1:20-cv-01584-GLS-DJS Document 15 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
BIANCA VELEZ,

                           Plaintiff,                   1:20-cv-1584
                                                          (GLS/DJS)
                    v.

GOVERNOR ANDREW CUOMO
et al.,

                           Defendants.
APPEARANCES:                                OF COUNSEL:

FOR THE PLAINTIFF:
BIANCA VELEZ
Plaintiff, Pro Se
2915 Vermont Ave.
Lakeland, FL 33803

Gary L. Sharpe
Senior District Judge

                                        ORDER

      The above-captioned matter comes to this court following a Report-

Recommendation and Order (R&R) by Magistrate Judge Daniel J. Stewart

duly filed February 9, 2021. (Dkt. No. 14.) Following fourteen days from the

service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      No objections having been filed, and the court having reviewed the R&R

for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No. 14) is
  Case 1:20-cv-01584-GLS-DJS Document 15 Filed 03/01/21 Page 2 of 2




ADOPTED in its entirety; and it is further

      ORDERED that plaintiff’s complaint (Dkt. No. 1) is DISMISSED; and it is

further

      ORDERED that plaintiff may, within thirty (30) days of the date of the

Order, file an amended complaint, which is consistent with the Report-

Recommendation and Order; and it is further

      ORDERED that, if plaintiff fails to file an amended complaint in the time

allotted, the Clerk shall enter judgment dismissing the case without further

order of the court; and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.

March 1, 2021
Albany, New York




                                        2
